ORDER AUTHORIZING EMPLOYMENT OF LOCAL COUNSEL NUNC PRO TUNC
A. JAY CRISTOL, Bankruptcy Judge.
This cause came before the Court on November 15, 1989 upon the motion of the Debtors, Beam Communications Corporation; Beam Broadcasters, Ltd.; and WPBN-TV & WTOM-TV, Inc. (the “Debtors”) seeking authority to employ, Hogan & Hartson (“Hogan & Hartson”) as the Debtors’ FCC counsel in this case. One creditor, Equity Investment International Corp. (“EIIC”), objected to the application. After hearing argument of counsel, and being duly advised in the premises it is hereby
ORDERED AND ADJUDGED that the Debtors’ motion is granted. The Debtors are hereby authorized to employ Hogan & Hartson as FCC counsel, nunc pro tunc to June 7, 1989. Fees may be awarded upon application and hearing, subject to the applicable provisions of the Bankruptcy Code covering compensation of professionals.
The Court specifically rejects the reasoning of In re Mork, 19 B.R. 947 (Bankr.D.Minn.1982), and similar cases which hold that nunc pro tunc approval of a debtor’s employment of professional is per se prohibited. This Court holds that, in appropriate cases, a debtor’s employment of professionals may be approved on a nunc pro tunc basis. See, e.g., Matter of Triangle Chemicals, Inc., 697 F.2d 1280 (5th Cir.1983); In re Interstate Restaurant Systems, Inc., 61 B.R. 945 (S.D.Fla. 1986).
DONE AND ORDERED.